Citation Nr: 1504780	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  12-14 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1967 to September 1970.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2014, a travel board hearing was held before the undersigned in St. Paul, Minnesota.  A transcript of the hearing is available for review.  


FINDING OF FACT

Bilateral hearing loss was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.


CONCLUSION OF LAW

Bilateral hearing loss was neither incurred in nor aggravated by service nor may sensorineural hearing loss be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record, (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  A December 2011 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded a VA medical examination, most recently in June 2012.  The Board finds that the opinion obtained is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  While the Veteran and his representative disagree with the opinion reached, neither of them has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2014).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as sensorineural hearing loss, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less.  38 C.F.R. § 3.385 (2014). 

38 C.F.R § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.385 , a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Bilateral Hearing Loss

The Veteran contends that service connection should be established for his bilateral hearing loss.  During testimony before the undersigned in April 2014, he testified that his hearing loss was first noted approximately five to ten years after his discharge from active duty and he asserts that it was caused by his work during service in the motor pool.  It is pointed out that acoustic trauma during service has been conceded and that he has been service connected for tinnitus as a result of acoustic trauma during service.  

Review of the record shows that on examination for entry upon active duty the Veteran was afforded an audiometric examination that showed pure tone thresholds to be as follows:

Hertz
500
1000
2000
4000
Right ear
0 (15)
5 (15)
15 (25)
0 (5)
Left ear
5 (20)
0 (10)
0 (10)
0 (5)

The figures in parentheses represent conversion to the currently utilized ISO units for data comparison.  Prior to November 1967, STR audiometric findings are presumed to have been reported in ASA units, which were in use at that time.  

STRs show no compliant or manifestations of hearing loss in either ear.  On examination for separation from service, the Veteran reported that did not have, nor had he had, hearing loss.  Pure tone audiometry findings, indicated as being reported in ASA units, were as follows:

Hertz
500
1000
2000
4000
Right ear
-10 (5)
-10 (0)
-10 (0)
-10 (-5)
Left ear
-10 (5)
-10 (0)
-10 (0)
-10 (-5)

A February 2011 audiometric report from a private provider shows air conduction threshold levels to be as follows:

Hertz
250
500
1000
2000
3000
4000
8000
Right ear
25
20
20
20
60
65
50
Left ear
10
10
10
30
65
75
60

The assessments were moderate to severe sensorineural hearing loss on the right and severe to profound sensorineural hearing loss on the left.  In a January 2012 letter, the same private medical care provider indicated that the Veteran had been seen 17 times over the previous six years for routine cleaning and yearly hearing tests at the hearing aid center.  

In January and May 2012 lay statements, the Veteran's supervisor, spouse and several co-workers indicated that they had been aware that the Veteran had difficulty with hearing, some for many years.  

In a May 2012 statement, a private audiologist study showed that the Veteran manifested sharply sloping high frequency severe sensorineural hearing loss bilaterally.  The Veteran had reported military noise exposure and occasional noise exposure from power tools at home.  With this history, it was reasonable to consider the military noise exposure was a likely cause or contributing cause to the sensorineural hearing loss.  In a second statement also dated in May 2012, a physician at the same facility indicated that the Veteran had a history of exposure to artillery and other military noise and that, after review of the Veteran's local medical records, STRs, and available VA medical records the Veteran's hearing loss was as likely as not caused by or aggravated by the Veteran's in-service noise exposure.  

A medical opinion was rendered by a VA audiology supervisor in June 2012.  At that time, it was noted that a significant threshold shift was defined by the National Institute for Occupational Safety and Health (NIOSH) as a 15 dB shift or more at any one frequency between 500 and 4000 Hertz.  The examiner noted that there was no significant shift in pure tone thresholds from induction to discharge from service.  Based, on an Institute of Medicine study, current science indicated that a delay in the onset of noise-induced hearing loss following an earlier noise exposure was extremely unlikely.  Another study from the same source was that the most pronounced effects of a given noise exposure on pure-tone thresholds were measurable immediately following the exposure.  Given the normal hearing at discharge and no significant shift in thresholds from induction to discharge, it was  opined that the Veteran's hearing impairment was less likely as not caused or aggravated by military noise exposure.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.  While the Board may not ignore a medical opinion, it is certainly free to discount the relevance of a physician's statement.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  

After review of the evidence, the Board finds that service connection for bilateral hearing loss is not warranted.  Initially, it is noted that hearing loss for VA purposes was not manifested during service or within one year of separation from active duty.  As such, service connection may not be established on a direct or presumptive basis.  

The Veteran's main contentions is that the exposure to acoustic trauma during service caused the post-service development of his hearing loss.  In support of this contention the May 2012 private statement notes that it is as likely as not that the Veteran's hearing loss is related to military noise exposure.  The opinion does not, however, include specific reasoning for this opinion and relies, at least in part, on the Veteran having been exposed to the acoustic trauma of artillery fire.  The Veteran has not stated, in lay or sworn testimony, that he sustained such exposure, only the acoustic trauma of small arms fire in qualifying and engine noise.  (The Veteran's military occupational specialty is shown to be as a vehicle mechanic.)  By contrast, the VA examiner, who rendered the June 2012 negative nexus opinion regarding a relationship with service, cited studies by the Institute of Medicine that hearing loss caused by acoustic trauma would have manifested closer to the incident, as the worst pronounced effects are measurable immediately following the exposure.  As the audiometric findings at entry and separation showed no significant threshold shift/worsening in hearing in any tested frequency, the rationale provided is consistent with the evidence of record and the June 2012 opinion is found to be more credible by the Board.  As such, it is considered less likely than not that the hearing loss that was first manifested by the Veteran's own admission between five and ten years following service is related to any event that occurred while he was on active duty.  In fact, at each frequency tested, the Veteran's hearing actually improved between examination at induction and examination at separation.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


